SECOND AMENDMENT
to
SEVENTH AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

THIS SECOND AMENDMENT (this “Amendment”) TO SEVENTH AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT dated effective March 19, 2007 (as amended by the
First Amendment to Seventh Amended and Restated Revolving Credit Agreement dated
effective January 16, 2008, the “Credit Agreement”), which Amendment is dated
effective as of January 1, 2009 (the “Effective Date”), is entered into among
GROUP 1 AUTOMOTIVE, INC., a Delaware corporation (the “Company”), each of the
Subsidiaries of the Company listed on the signature pages hereof and such other
Subsidiaries of the Company which hereafter shall become parties to the Credit
Agreement (the Company and the Subsidiaries are sometimes referred to herein as,
individually, a “Borrower,” and collectively, the “Borrowers”), the lenders
listed on the signature pages hereof (the “Lenders”), JPMORGAN CHASE BANK, N.A.,
as Administrative Agent for the Lenders (in such capacity together with any
successor, the “Agent”), COMERICA BANK, as Floor Plan Agent for the Lenders (in
such capacity, together with any successor, the “Floor Plan Agent”), and BANK OF
AMERICA, N.A., as Syndication Agent (in such capacity, together with any
successor the “Syndication Agent” and together with the Agent and the Floor Plan
Agent, the “Agents”).

R E C I T A L S:

The Company, each of the other Borrowers, the Agents and the Lenders are parties
to the Credit Agreement, pursuant to which the Lenders agreed to make loans to
and extensions of credit on behalf of the Borrowers; and

The Company, the Borrowers, the Agents and the Lenders desire to amend the
Credit Agreement as hereinafter provided.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I. DEFINITIONS

Section 1.1 Terms Defined Above. As used in this Amendment, each of the terms
defined in the opening paragraph shall have the meaning assigned to such terms
therein.

Section 1.2 Terms Defined in Credit Agreement. Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.

Section 1.3 Other Definitional Provisions.

(a) The words “hereby”, “herein”, “hereinafter”, “hereof”, “hereto” and
“hereunder” when used in this Amendment shall refer to this Amendment as a whole
and not to any particular Article, Section, subsection or provision of this
Amendment.

(b) Section, subsection and Exhibit references herein are to such Sections,
subsections and Exhibits to this Amendment unless otherwise specified.

ARTICLE II. AMENDMENT TO CREDIT AGREEMENT

The Company, each of the Borrowers, the Agents and the Lenders agree that the
Credit Agreement is hereby amended, effective as of the Effective Date, in the
following particulars.

Section 2.1 Amendment to Section 1.1. Section 1.1 of the Credit Agreement is
hereby amended to restate the definitions of “Interest Expense”, “Consolidated
EBITDA” and “EBITDA” in their entirety as follows:

“‘Interest Expense’ means, for any Person, determined on a consolidated basis,
the sum of all interest on Indebtedness paid or payable (including the portion
of rents payable under Capital Leases allocable to interest, but excluding
interest allowances from Manufacturers).”

“‘Consolidated EBITDA’ means, for any period for which the amount thereof is to
be determined, Consolidated Net Income for such period, plus, to the extent
deducted in the determination of Consolidated Net Income and without duplication
with items included in the adjustments to Net Income under GAAP in the
determination of Consolidated Net Income, (a) provisions for income taxes,
(b) interest expense (calculated in accordance with GAAP), (c) depreciation and
amortization expense, and (d) other non-cash income or charges.”

“‘EBTIDA’ means, for any Person, for any period, Net Income for such period,
plus, to the extent deducted in the determination of Net Income and without
duplication with items included in the adjustments under GAAP to Net Income in
the determination of net income, (a) provisions for income taxes, (b) interest
expense (calculated in accordance with GAAP), (c) depreciation and amortization
expense, and (d) other non-cash income or charges.”

Section 2.2 Amendment to Section 1.2. Section 1.2 of the Credit Agreement is
hereby amended to be restated in its entirety as follows:

“Section 1.2. Accounting Terms.

(a) Except as otherwise herein specifically provided, each accounting term used
herein shall have the meaning given to it under GAAP.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Agent and the
Lenders such calculations, financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Notwithstanding the foregoing, with
respect to the changes in GAAP as they apply to Accounting Principles Bulletin
14-1, the Company shall (i) calculate the financial covenants set forth in
Sections 10.11, 10.13, 10.14 and 10.15 without giving effect to such changes and
(ii) provide to the Agent and the Lenders such calculations, financial
statements and other documents as reasonably requested hereunder setting forth a
reconciliation between calculations of such financial covenants made before and
after giving effect to such changes in GAAP.”

ARTICLE III. CONDITIONS

The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent:

Section 3.1 Loan Documents. The Agent shall have received counterparts of this
Amendment executed and delivered by a duly authorized officer of the Company and
each of the Borrowers and the Required Lenders.

Section 3.2 Representations and Warranties. Except as affected by the
transactions contemplated in the Credit Agreement and this Amendment, each of
the representations and warranties made by the Company and the other Borrowers
in or pursuant to the Loan Documents shall be true and correct in all material
respects as of the Effective Date, as if made on and as of such date, except to
the extent that such representations and warranties are limited to an earlier
date or period in which case they shall be limited to such earlier date or
period.

Section 3.3 Other Instruments or Documents. The Agent shall receive such other
instruments or documents as it may reasonably request.

Section 3.4 Payment of Fees and Expenses. The Agent shall have received payment
of all its fees and expenses in connection with this Amendment, including,
without limitation, any legal expenses billed as of the time of closing.

ARTICLE IV. MISCELLANEOUS

Section 4.1 Adoption, Ratification and Confirmation of Credit Agreement. The
Company, each of the Borrowers, the Agents and the Lenders do hereby adopt,
ratify and confirm the Credit Agreement, as amended hereby, and the Security
Documents, and acknowledges and agrees that the Credit Agreement, as amended
hereby, and each of the Security Documents, are and remain in full force and
effect.

Section 4.2 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 4.3 Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and may be delivered in
original or facsimile form, and all of such counterparts taken together shall be
deemed to constitute one and the same instrument and shall be enforceable as of
the Effective Date upon the execution of one or more counterparts hereof by the
Company, the other Borrowers, the Agents and the Required Lenders. In this
regard, each of the parties hereto acknowledges that a counterpart of this
Amendment containing a set of counterpart execution pages reflecting the
execution of each party hereto shall be sufficient to reflect the execution of
this Amendment by each necessary party hereto and shall constitute one
instrument.

Section 4.4 Number and Gender. Whenever the context requires, reference herein
made to the single number shall be understood to include the plural; and
likewise, the plural shall be understood to include the singular. Words denoting
sex shall be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative. Definitions of terms defined in
the singular or plural shall be equally applicable to the plural or singular, as
the case may be, unless otherwise indicated.

Section 4.5 Invalidity. In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.

Section 4.6 Titles of Articles, Sections and Subsections. All titles or headings
to Articles, Sections, subsections or other divisions of this Amendment or the
exhibits hereto, if any, are only for the convenience of the parties and shall
not be construed to have any effect or meaning with respect to the other content
of such Articles, Sections, subsections, other divisions or exhibits, such other
content being controlling as the agreement among the parties hereto.

Section 4.7 Release and Indemnity.

(a) The Company and each of the other Borrowers do hereby release and indemnify
the Agents and each Lender and each Affiliate thereof and their respective
directors, officers, employees and agents from, and release and hold each of
them harmless from any and all losses, liabilities, claims or damages (including
reasonable legal fees and expenses) to which any of them may become subject,
insofar as such losses, liabilities, claims or damages arise out of or result
from the Loan Documents or the transactions contemplated thereby (including any
threatened investigation or proceeding), or the actions or inactions of any
Person in regard thereto, including any Person hereby released, and the Company
and each of the other Borrowers shall reimburse each Lender and each Affiliate
thereof and their respective directors, officers, employees and agents, upon
demand, for any expenses (including legal fees) reasonably incurred in
connection with any investigation or proceeding involving such matters (the
“Indemnified Obligations”). Without prejudice to the survival of any other
obligations of the Company and the other Borrowers hereunder and under the other
Loan Documents, such release and indemnity shall survive the termination of the
Credit Agreement or this Amendment and the other Loan Documents, the payment of
the Obligations, or the assignment of the Notes.

(b) Without limiting any provision of this Amendment, it is the express
intention of the parties hereto that each Person to be indemnified hereunder
shall be indemnified and held harmless against any and all Indemnified
Obligations arising out of or resulting from the ordinary sole or contributory
negligence of such Person or imposed upon said party under any theory of strict
liability. Without prejudice to the survival of any other obligations of the
Borrowers hereunder and under the other Loan Documents, the obligations of the
Borrowers under this Section shall survive the termination of this Amendment,
the Credit Agreement and the other Loan Documents and the payment of the
Obligations and the Notes.

Section 4.8 Governing Law. This Amendment shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the internal
laws of the State of Texas.

Section 4.9 Entire Agreement. The Credit Agreement, as amended by this Amendment
and the other Loan Documents, constitute the entire agreement among the parties
hereto with respect to the subject thereof. All prior understandings, statements
and agreements, whether written or oral, relating to the subject thereof are
superseded by the Credit Agreement, as amended by this Amendment, and the other
Loan Documents.

[SIGNATURES BEGIN ON NEXT PAGE]

IN WITNESS HEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
Effective Date.

GROUP 1 AUTOMOTIVE, INC.,
a Delaware corporation

      By:  
/s/John C. Rickel
   
 
   
John C. Rickel
Senior Vice President and CFO



    GROUP 1 FUNDING, INC.,

a Delaware corporation;
GROUP 1 REALTY, INC.,
a Delaware corporation

      By:  
/s/John C. Rickel
   
 
   
John C. Rickel
President

          BARON DEVELOPMENT COMPANY, LLC,       a Kansas limited liability
company;       BARON LEASEHOLD, LLC,       a Kansas limited liability company;  
    By:     Baron Development Company, LLC,           a Kansas limited liability
company,           its Sole Member                 G1R FLORIDA, LLC,
                    a Delaware limited liability company;
                    G1R2 FLORIDA, LLC,
                    a Delaware limited liability company;
                    G1R-OC, LLC,
                    a Delaware limited liability company;
                    IVORY AUTO PROPERTIES OF SOUTH CAROLINA, LLC,
                    a South Carolina limited liability company;
                    TATE CG, L.L.C.,
                    a Maryland limited liability company

          By:   Group 1 Realty, Inc.,     its Sole Member     By:  
/s/John C. Rickel
       
 
       
John C. Rickel
President

1

      BOHN HOLDINGS, LLC,     a Delaware limited liability company; By:   Bohn
Holdings, Inc.,     its Sole Member
BOHN-FII, LLC,
 
a Delaware limited liability company;

By:
  Bohn Holdings-F, Inc.,
its Sole Member

     
GPI KS-SV, LLC,
 
a Delaware limited liability company;

By:
  GPI KS-SB, Inc.,
its Sole Member

     
GPI SC-SV, LLC,
 
a Delaware limited liability company;

By:
  GPI SC-SB, Inc.,
its Sole Member

      GROUP 1 ASSOCIATES HOLDINGS, LLC, a Delaware limited liability company;
By:  
Group 1 Associates, Inc.,
its Sole Member

          HARVEY FORD, LLC,     a Delaware limited liability company; By:  
Bohn-FII, LLC,
its Sole Member
By:
 

Bohn Holdings-F, Inc.,
its Sole Member

          HARVEY GM, LLC,  


 
a Delaware limited liability company; By:   Bohn Holdings, LLC,
   
its Sole Member
By:
 
Bohn Holdings, Inc.,
its Sole Member

          HARVEY OPERATIONS-T, LLC,     a Delaware limited liability company;
By:   Bohn Holdings, LLC,
   
its Sole Member
By:
 
Bohn Holdings, Inc.,
its Sole Member

          IRA AUTOMOTIVE GROUP, LLC,     a Delaware limited liability company
By:   Danvers-T, Inc.,
    its Sole Member
   
By:
  /s/John C. Rickel    
 
       
 
  John C. Rickel
Vice President

2

              DANVERS-SU, LLC,       a Delaware limited liability company;      
By:     Group 1 Holdings-S, L.L.C.,           its Sole Member                
GROUP 1 HOLDINGS-DC, L.L.C.,
                    a Delaware limited liability company;
                    GROUP 1 HOLDINGS-F, L.L.C.,
                    a Delaware limited liability company;
                    GROUP 1 HOLDINGS-GM, L.L.C.,
                    a Delaware limited liability company;
                    GROUP 1 HOLDINGS-H, L.L.C.,
                    a Delaware limited liability company;
                    GROUP 1 HOLDINGS-N, L.L.C.,
                    a Delaware limited liability company;
                    GROUP 1 HOLDINGS-S, L.L.C.,
                    a Delaware limited liability company;
                    GROUP 1 HOLDINGS-T, L.L.C.,
                    a Delaware limited liability company;
                    HOWARD-DCIII, LLC,
                    a Delaware limited liability company

          By:   Group 1 Automotive, Inc.,     its Sole Member  


    By:  
/s/John C. Rickel
       
 
       
John C. Rickel
Senior Vice President and CFO



    COURTESY FORD, LLC,

a Delaware limited liability company;
GULF BREEZE FORD, LLC,
a Delaware limited liability company;
KEY FORD, LLC,
a Delaware limited liability company;
KOONS FORD, LLC,
a Delaware limited liability company

          By:   Group 1 FL Holdings, Inc.,     its Sole Member  


    By:  
/s/John C. Rickel
       
 
       
John C. Rickel
Vice President

3



    GROUP 1 LP INTERESTS-DC, INC.,

a Delaware corporation;
GROUP 1 LP INTERESTS-GM, INC.,
a Delaware corporation;
GROUP 1 LP INTERESTS-S, INC.,
a Delaware corporation

      By:  
/s/John C. Rickel
   
 
   
John C. Rickel
President



    AMARILLO MOTORS-C, LTD.,

a Texas limited partnership;
AMARILLO MOTORS-J, LTD.,
a Texas limited partnership;
AMARILLO MOTORS-SM, LTD.,
a Texas limited partnership;
GPI, LTD.,
a Texas limited partnership;
MCCALL-SL, LTD.,
a Texas limited partnership;
PRESTIGE CHRYSLER SOUTH, LTD.,
a Texas limited partnership;
ROCKWALL AUTOMOTIVE-DCD, LTD.,
a Texas limited partnership

          By:   Group 1 Associates, Inc.,     its General Partner     By:  
/s/John C. Rickel
       
 
       
John C. Rickel
Vice President

4



    ADVANTAGECARS.COM, INC.,

a Delaware corporation;
AMARILLO MOTORS-F, INC.,
a Delaware corporation;
BOB HOWARD AUTOMOTIVE-EAST, INC.,
an Oklahoma corporation;
BOB HOWARD CHEVROLET, INC.,
an Oklahoma corporation;
BOB HOWARD DODGE, INC.,
an Oklahoma corporation;
BOB HOWARD MOTORS, INC.,
an Oklahoma corporation;
BOB HOWARD NISSAN, INC.,
an Oklahoma corporation;
BOHN HOLDINGS, INC.,
a Delaware corporation;
BOHN HOLDINGS-F, INC.,
a Delaware corporation;
CASA CHEVROLET, INC.,
a New Mexico corporation;
CASA CHRYSLER PLYMOUTH JEEP, INC.,
a New Mexico corporation;
CHAPERRAL DODGE, INC.,
a Delaware corporation;
DANVERS-DCII, INC.,
a Delaware corporation;
DANVERS-N, INC.,
a Delaware corporation;
DANVERS-NII, INC.,
a Delaware corporation;
DANVERS-S, INC.,
a Delaware corporation;
DANVERS-SB, INC.,
a Delaware corporation;
DANVERS-T, INC.,
a Delaware corporation;
DANVERS-TII, INC.,
a Delaware corporation;
DANVERS-TIII, INC.,
a Delaware corporation;
DANVERS-TL, INC.,
a Delaware corporation;
FMM, INC.,
a California corporation;
GPI AL-N, INC.,
a Delaware corporation;

5

GPI ATLANTA-F, INC.,
a Georgia corporation;
GPI ATLANTA-FLM, INC.,
a Delaware corporation;
GPI ATLANTA-FLMII, INC.,
a Delaware corporation;
GPI ATLANTA-T, INC.,
a Delaware corporation;
GPI CA-DMII, INC.
a Delaware corporation;
GPI CA-NIII, INC.,
a Delaware corporation;
GPI CA-TII, INC.,
a Delaware corporation;
GPI GA-DM, INC.,
a Delaware corporation;
GPI KS-SB, INC.,
a Delaware corporation;
GPI MD-SB, INC.,
a Delaware corporation;
GPI MS-H, INC.,
a Delaware corporation;
GPI MS-N, INC.,
a Delaware corporation;
GPI MS-SK, INC.,
a Delaware corporation;
GPI NH-T, INC.,
a Delaware corporation;
GPI NH-TL, INC.,
a Delaware corporation;
GPI SAC-T, INC.,
a Delaware corporation;
GPI SC-SB, INC.,
a Delaware corporation;
GPI SD-DC, INC.,
a Delaware corporation;
GROUP 1 ASSOCIATES, INC.,
a Delaware corporation;
GROUP 1 FL HOLDINGS, INC.,
a Delaware corporation;
HOWARD FORD, INC.,
a Delaware corporation;
HOWARD-DCII, INC.,
a Delaware corporation;
HOWARD-GM, INC.,
a Delaware corporation;

6

HOWARD-GMII, INC.,
a Delaware corporation;
HOWARD-H, INC.,
a Delaware corporation;
HOWARD-HA, INC.,
a Delaware corporation;
HOWARD-SB, INC.,
a Delaware corporation;
JIM TIDWELL FORD, INC.,
a Delaware corporation;
KUTZ-N, INC.,
a Delaware corporation;
LUBBOCK MOTORS, INC.,
a Delaware corporation;
LUBBOCK MOTORS-F, INC.,
a Delaware corporation;
LUBBOCK MOTORS-GM, INC.,
a Delaware corporation;
LUBBOCK MOTORS-S, INC.,
a Delaware corporation;
LUBBOCK MOTORS-SH, INC.,
a Delaware corporation;
LUBBOCK MOTORS-T, INC.,
a Delaware corporation;
MAXWELL CHRYSLER DODGE JEEP, INC.,
a Delaware corporation;
MAXWELL FORD, INC.,
a Delaware corporation;
MAXWELL-GMII, INC.,
a Delaware corporation;
MAXWELL-N, INC.,
a Delaware corporation;
MAXWELL-NII, INC.,
a Delaware corporation;
MCCALL-H, INC.,
a Delaware corporation;
MCCALL-HA, INC.,
a Delaware corporation;
MCCALL-N, INC.,
a Delaware corporation;
MCCALL-SB, INC.,
a Delaware corporation;
MCCALL-T, INC.,
a Delaware corporation;
MCCALL-TII, INC.,
a Delaware corporation;

7

MCCALL-TL, INC.,
a Delaware corporation;
MIKE SMITH AUTOMOTIVE-H, INC.,
a Delaware corporation;
MIKE SMITH AUTOMOTIVE-N, INC.,
a Texas corporation;
MIKE SMITH AUTOPLAZA, INC.,
a Texas corporation;
MIKE SMITH AUTOPLEX BUICK, INC.,
a Texas corporation;
MIKE SMITH AUTOPLEX DODGE, INC.,
a Texas corporation;
MIKE SMITH AUTOPLEX, INC.,
a Texas corporation;
MIKE SMITH AUTOPLEX-GERMAN IMPORTS, INC.,
a Texas corporation;
MIKE SMITH GM, INC.,
a Delaware corporation;
MIKE SMITH IMPORTS, INC.,
a Texas corporation;
MIKE SMITH MOTORS, INC.,
a Texas corporation;
MILLBRO, INC.,
a California corporation;
MILLER AUTOMOTIVE GROUP, INC.,
a California corporation;
MILLER FAMILY COMPANY, INC.,
a California corporation;
MILLER IMPORTS, INC.,
a California corporation;
MILLER INFINITI, INC.,
a California corporation;
MILLER NISSAN, INC.,
a California corporation;
MILLER-DM, INC.,
a Delaware corporation;
MILLER-SH, INC.,
a Delaware corporation;
NJ-DM, INC.,
a Delaware corporation;
NJ-H, INC.,
a Delaware corporation;

8

NJ-HA, INC.,
a Delaware corporation;
NJ-HAII, INC.,
a Delaware corporation;
NJ-HII, INC.,
a Delaware corporation;
NJ-SB, INC.,
a Delaware corporation;
NJ-SV, INC.,
a Delaware corporation;
NY-DM, INC.,
a Delaware corporation;
NY-FV, INC.,
a Delaware corporation;
NY-FVII, INC.,
a Delaware corporation;
NY-SB, INC.,
a Delaware corporation;
NY-SBII, INC.,
a Delaware corporation
PERIMETER FORD, INC.,
a Delaware corporation;
PRESTIGE CHRYSLER NORTHWEST, INC.,
a Delaware corporation;
ROCKWALL AUTOMOTIVE-F, INC.,
a Delaware corporation;
SUNSHINE BUICK PONTIAC GMC TRUCK, INC.,
a New Mexico corporation
WEST CENTRAL MANAGEMENT CO., INC.,
a Delaware corporation;

      By:  
/s/John C. Rickel
   
 
   
John C. Rickel
Vice President

9

     

      AGENT, ISSUING BANK AND JPMORGAN CHASE BANK, N.A.
LENDER: By: /s/R
  obert L. Mendoza
 
   
Name: Ro
  bert L. Mendoza
 
   
Title: V
  ice President
 
   

10

     

      FLOOR PLAN AGENT, SWING LINE BANK AND LENDER: COMERICA BANK    
By: /s/Jonathan S.
Heine
   
 
   
Name: Jonathan S. Heine
   
 
   
Title: Vice President
   
 

11

     

      SYNDICATION AGENT BANK OF AMERICA, N.A.
AND LENDER: By: /s/M. Patr
  icia Kay
 
   
Name: M. Patri
  cia Kay
 
   
Title: Senior
President
  Vice


 
   

12

     

      LENDER: TOYOTA MOTOR CREDIT CORPORATION
By: /s/Mark Doi
 

 
 

Name: Mark Doi
 

 
 

Title: National Dealer C
Manager
  redit


 
   

13

14

      LENDER: NISSAN MOTOR ACCEPTANCE CORPORATION, a California corporation By:
/s/Chris Hathaway Name: Chris Hathaway Title: Sr. Mgr., Commercial Credit

          LENDER: SOVEREIGN BANK        
By:
Name:
Title:

15

      LENDER:   BMW FINANCIAL SERVICES NA. LLC    
By: /s/Scott Bargar
   
 
   
Name: Scott Bargar
   
 
   
Title: Retailer Finance Credit Manager
   
 
   
By: /s/Armando Macias
   
 
   
Name: Armando Macias
   
 
   
Title: Manager Retailer Finance Accounting &
Audit
   
 

16

     

      LENDER:   WACHOVIA BANK, NATIONAL ASSOCIATION    
By: /s/Michael R. Burkitt
   
 
   
Name: Michael R. Burkitt
   
 
   
Title: Senior Vice President
   
 

17

     

      LENDER:   BNP PARIBAS    
By: /s/Nader Tannous
   
 
   
Name: Nader Tannous
   
 
   
Title: Vice
President
   
 
   
By: /s/Fikret Durmus
   
 
   
Name: Fikret Durmus
   
 
   
Title: Vice
President
   
 

18

     

      LENDER:   U.S. BANK, N.A.    
By:
   
Name:
   
Title:

      LENDER: CITIBANK, N.A.    
By:
   
Name:
   
Title:

      LENDER:   BARCLAYS BANK PLC    
By: /s/Diane
Rolfe
   
 
   
Name: Diane Rolfe
   
 
   
Title: Director
   
 

      LENDER:   CITIZENS BANK NEW HAMPSHIRE    
By:
   
Name:
   
Title:

19

      LENDER:   KEY BANK    
By:
   
Name:
   
Title:

20

      LENDER:   SUNTRUST BANK    
By:
   
Name:
   
Title:

21

      LENDER:   WELLS FARGO BANK, NATIONAL ASSOCIATION    
By: /s/Robert P. DeLaer
   
 
   
Name: Robert P. DeLaer
   
 
   
Title: Vice President, ADCS
   
 

22

     

      LENDER:   FIFTH THIRD BANK    
By: /s/Mike
Mendenhall
   
 
   
Name: Mike Mendenhall
   
 
   
Title: Vice President
   
 

      LENDER:   NATIONAL CITY BANK    
By: /s/John R.
Schofield
   
 
   
Name: John R. Schofield
   
 
   
Title: Vice President
   
 

      LENDER:   DEUTSCHE BANK AG NEW YORK BRANCH    
By: /s/Scottye Lindsey
   
 
   
Name: Scottye Lindsey
   
 
   
Title: Director
   
 
   
By: /s/Erin Morrissey
   
 
   
Name: Erin Morrissey
   
 
   
Title: Vice President
   
 

23

     

      LENDER:   WORLD OMNI FINANCIAL CORP.    
By: /s/Rebecca Arwitt
   
 
   
Name: Rebecca Arwitt
   
 
   
Title: Assistant Vice
President
   
 

24

     

      LENDER:   AMARILLO NATIONAL BANK    
By: /s/Cory Ramsey
   
 
   
Name: Cory Ramsey
   
 
   
Title: Senior Vice
President
   
 

25

     

      LENDER:   BANK OF OKLAHOMA, N.A.    
By:
   
Name:
   
Title:

26